IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

TORI SCOTT,                          NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D13-5914

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed February 13, 2015.

An appeal from the Circuit Court for Okaloosa County.
John T. Brown, Judge.

Jeffrey E. Lewis, General Counsel and Melissa Joy Ford, Assistant Regional
Conflict Counsel, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

PADOVANO, WETHERELL, and BILBREY, JJ., CONCUR.